RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 17a0070p.06

                    UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 SUSAN JEAN KING,                                        ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         >      No. 16-5949
       v.                                                │
                                                         │
                                                         │
 TODD HARWOOD, VIC HUBBUCH, CHAD WHITE, and              │
 JEFF MEDLEY, in their individual capacities;            │
 COMMONWEALTH OF KENTUCKY, dba Kentucky State            │
 Police; UNNAMED LAW ENFORCEMENT OFFICERS;               │
 UNNAMED SUPERVISORS OF INDIVIDUAL DEFENDANTS,           │
                            Defendants-Appellees.        │
                                                         ┘

                          Appeal from the United States District Court for
                           the Western District of Kentucky at Louisville.
                    No. 3:15-cv-00762—Gregory N. Stivers, District Judge.

                                  Argued: January 26, 2017

                             Decided and Filed: March 27, 2017

                       Before: BOGGS, SILER, and DONALD, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Thomas E. Clay, CLAY DANIEL WALTON ADAMS, PLC, Louisville, Kentucky,
for Appellant. Perry R. Arnold, KENTUCKY STATE POLICE, Frankfort, Kentucky, for
Appellees. ON BRIEF: Thomas E. Clay, David N. Ward, CLAY DANIEL WALTON
ADAMS, PLC, Louisville, Kentucky, for Appellant. Perry R. Arnold, KENTUCKY STATE
POLICE, Frankfort, Kentucky, for Appellees.
 No. 16-5949                         King v. Harwood, et al.                             Page 2


                                     _________________

                                           OPINION
                                     _________________

       BOGGS, Circuit Judge.       Susan King brought suit under 42 U.S.C. § 1983 against
Kentucky State Police (KSP) Detective Todd Harwood, three of Harwood’s supervisors, and
unnamed law-enforcement officers and their supervisors, all in their individual capacities, along
with the Kentucky State Police.         The district court granted Defendants’ “Motion to
Dismiss/Motion for Summary Judgment,” holding that King’s claims were time-barred and, in
the alternative, that no genuine issue of material fact existed as to Defendants’ qualified
immunity. The court also denied King’s request under Fed. R. Civ. P. 56(d) for additional
discovery to oppose summary judgment. King appeals both rulings. For the reasons that follow,
we reverse as to King’s malicious-prosecution claim against Harwood, holding that (1) under the
rule in Heck v. Humphrey, 512 U.S. 477 (1994), King’s malicious-prosecution claims are not
time-barred, and (2) Harwood is not entitled to summary judgment on the issue of his qualified
immunity.

             I. King Was Convicted of Homicide and Subsequently Exonerated

       On November 5, 1998, ten days after going missing, Kyle Breeden was found dead in the
Kentucky River near Gratz and Lockport, Kentucky. Breeden’s autopsy revealed that the cause
of his death was two non-exiting .22-caliber magnum gunshot wounds to the head. Breeden’s
legs had been bound with a guitar-amplifier cord.

                                   The Initial Investigation

       Various KSP detectives, including Sergeant Duncan and Detectives Figg and Bess,
investigated the murder, but were unable to identify the perpetrator. All the potential suspects
resided either in Mount Eden or in Shelbyville, Kentucky. King was a suspect because of her
“on / off again relationship” with Breeden and because during the time between Breeden’s
disappearance and the location of his body, King had shared with others her premonitions of
“Breeden being found in water.” Appellant’s Br. 46.
 No. 16-5949                          King v. Harwood, et al.                              Page 3


       During the course of the investigation, Figg and Bess attempted to obtain a search
warrant of King’s residence based on information they had that King’s home had bullet holes in
its floor and that King played the guitar. Figg and Bess met with King for several hours on
October 27, 1999, and attempted to obtain King’s consent to search. But Figg and Bess were
unable to obtain either the warrant or King’s consent.

       One week later, on November 3, 1999, Sergeant Duncan met with King in her home after
being escorted into the home by King’s live-in boyfriend Curtis Carruthers. Duncan advised
King that KSP had information indicating that a firearm had been discharged in her home, and
Duncan asked to see the bullet holes. King showed Duncan two bullet holes in her kitchen floor,
and explained that several years before, “a man named Bo . . . had come uninvited to her home”
and “made sexual advances towards her,” so “she told him to leave” and “she then picked up a
.22 handgun and fired three shots: one in the kitchen floor, one in the kitchen ceiling and one in
the driveway . . . in an effort to make him leave.”          King also stated that Breeden had
subsequently pawned that handgun. King did not explain why there was a second hole in the
floor, nor did she know where the bullet hole in the ceiling was, although she stated that the area
had been painted over. King did state that the home’s previous residents “had also caused holes
in the home by gunfire.”

       Duncan then asked King for permission to search King’s floor area to find the bullets that
had made the holes for comparison with the bullets that killed Breeden. King spoke with her
attorney, who advised Duncan that “he might advise her to allow the search” if he could review
the consent-to-search document. Duncan then left without conducting any further investigation.
King alleges that Duncan then directed Figg to request a search warrant again, but “the
Commonwealth’s Attorney stated that there was not enough probable cause to obtain a search
warrant.”   Duncan’s notes indicate that he “did not believe that King was responsible for
Breeden’s death.”

                                    Harwood’s Investigation

       The case then went cold for nearly seven years until KSP Detective Todd Harwood was
assigned to it on May 22, 2006. King alleges that much of Harwood’s initial investigation,
 No. 16-5949                          King v. Harwood, et al.                              Page 4


including conversations he had with Duncan, Figg, Bess, and others, was not documented, and
that Harwood “routinely failed to record interviews” with individuals. According to King,
Harwood interviewed her on May 31, 2006, and June 12, 2006, but did not document either
interview—though when Harwood sought a search warrant for King’s home on June 12, 2006,
he referred to a May 31, 2006, visit to her home.

       Notably, when Harwood sought the search warrant on June 12, 2006, he had only the
same information that Figg and Bess had when they had previously sought and failed to obtain a
search warrant. Harwood’s affidavit in support of the search warrant is recited here in full:

       Affiant received information from/observed:

       The affiant is the detective presently in charge of the murder investigation of Kyle
       “Deannie” [sic] Breeden. The cause of death was apparently two gunshot wounds
       to the head from a 22 caliber firearm using magnum ammunition. The decedent’s
       legs were bound with a guitar amplifier cable. The decedent was found floating
       in the Kentucky River at the separation point between Henry and Owen Counties.
       On November 3, 1999, two 22 caliber bullit [sic] holes were seen in King’s
       kitchen floor by a state police detective. This information was provided by Susan
       King and she stated that the holes were from a 22 caliber weapon and was caused
       as a result of a domestic altercation with “Bo”, a motorcycle guy. This happened
       according to her three to six years before 1999. King stated that Breeden had sold
       or pawned the weapon some time before and she has no knowledge of it [sic]
       location or whereabouts.
       Prior to the finding of the decedent’s body Susan King told Debbie Jordan,
       Ronnnnie [sic] Haydon and Mildred Breeden that she had had dreams or
       premonitions that Breeden being found in water. These conversations were
       confirmed by interviews in 1998 and 1999. Susan King and Breeden were good
       friends and lovers in the weeks prior to his disappearance. Breeden had stated
       that King had taken $300.00 from him. (See sep. sheet for continuation)
       Continuation sheet:

       Breeden had stated to individuals that he would get his money back and further
       that he had told his mother, Mildred Breeden, that King had some of his property
       and that he would get it from her. Breeden and King were good friends with
       Ronnie Haydon and Jackie Callahan (now the wife of Ronnie Haydon) who only
       lived one to two miles from Susan King. A prior boyfriend of Callahan had found
       large bleach stains in Callahan’s car two to three weeks two weeks [sic] or so
       after Breeden’s death. This was confirmed by Detective Bess.
 No. 16-5949                          King v. Harwood, et al.                             Page 5


       Susan King plays the guitar and this fact was confirmed by interviews with Larry
       Mobley, Ronnie Haydon and Shawn Wright. Decedent was bound at the legs
       with a [sic] amplifier/guitar cord.
       Fragments of the bullits [sic] that killed Breeden were recovered and are available
       for comparison with other samples.
       Acting on the information received, Affiant conducted the following independent
       investigation:
       May 31, 2006 Susan King was again interviewed and at her residence a guitar, an
       amplifier and other musical instruments were observed at King’s residence.

The affidavit requested a warrant to search for “property or things used as means of committing a
crime” and “property or things in possession of a person to whom it was delivered for the
purpose of concealing it or preventing its discovery and which is intended to be used as a means
of committing a crime.” The affidavit omits the fact that the bullet wounds in Breeden’s head
were non-exiting (thus leaving open the possibility that the bullet holes in King’s floor were
made by the bullets that killed Breeden, which was not possible). The affidavit also omits the
fact that King had one leg (and, though she now has a prosthetic leg, she did not at the time) and
weighed 100 pounds, while Breeden weighed 187 pounds, which would make it less probable
than otherwise that King killed Breeden in her kitchen, tied up his body, dragged him to her car,
drove forty miles north, and dumped his body into the Kentucky River.

       Harwood received the search warrant. While two other troopers executed the warrant,
King alleges that Harwood directed King to go for a drive with Harwood, saying, “If you don’t
get in my car, I will take away your crutches, handcuff you, and drag you across that gravel
driveway and put you in my car.” King alleges that Harwood drove around recklessly for most
of the six hours during which the other troopers searched King’s home.

       The search recovered a section of King’s kitchen floor and a .22-caliber bullet. KSP
conducted a forensic examination of the bullets, which determined that the “configuration” of the
bullet from King’s floor was different from that of the bullets that killed Breeden.

       Harwood obtained a second search warrant, based on the same affidavit, on July 27,
2006, and recovered 130 bullets from a tree in King’s back yard that had evidently been used for
target practice. A February 2, 2007, KSP lab report did not identify any of the 130 bullets or
 No. 16-5949                          King v. Harwood, et al.                             Page 6


bullet fragments as matching the bullets found in Breeden’s skull. KSP also tested the kitchen-
floor bullet holes for blood, and, according to King, found blood in one bullet hole that with “one
allele” that was “positive for male DNA.” “No comparison [could] be made” between this DNA
and Breeden’s, however, evidently “due to insufficient DNA being obtained from Kyle
Breeden’s blood sample.”

       King alleges that on April 3, 2007, Harwood spoke with KSP firearm examiner Matthew
Clements, who had performed the bullet comparisons, and Clements told Harwood that unlike
the magnum bullets that killed Breeden, which had “a complete copper jacket,” the bullet in
King’s floor was a standard .22-caliber bullet with “a copper wash,” establishing that the bullets
did not match. King thus concludes in her complaint that Harwood “well knew” that King did
not own the weapon that was used in Breeden’s murder.

       Despite this, King alleges that Harwood made a report to the Commonwealth’s Attorney
identifying King as Breeden’s killer and setting forth his theory of the murder. According to
King, Harwood’s report included “his theory that King shot Breeden in her kitchen, dragged his
body out of her home, placed Breeden into her vehicle, then drove Breeden to Gratz’s bridge,
and finally, removed Breeden’s body from the vehicle and threw it off the bridge,” after which
“King went home and cleaned up the crime scene, including scraping away a layer of linoleum
on her kitchen floor.” A KSP lab report indicates that no cleaning solvents were identified on
King’s floor.

       Harwood then sought to obtain an indictment against King for murder, and Harwood
testified before the grand jury.   King alleges that on April 5, 2007, Harwood “gave false
testimony[,] withheld exculpatory evidence[,] and offered misleading evidence to the grand
jury.” Specifically, King alleges that Harwood testified that there were four rather than two
bullet holes in the floor; that “no comparison could be made regarding the bullets found in
King’s floor against the bullets found in Breeden’s skull” when in fact Harwood knew that a
comparison had been made and that the bullets were not the same; and that King’s telephone
behavior changed after Breeden’s disappearance (that is, that King previously called Breeden
repeatedly but stopped calling after he disappeared, indicating that she may have known he was
dead if not that she caused his death) when in fact King rarely called Breeden in the first place
 No. 16-5949                          King v. Harwood, et al.                              Page 7


(instead, Breeden frequently called her). According to King, Harwood also omitted the fact that
King was missing a leg at the hip.

       King was indicted for murder on the same day as the grand-jury hearing, and King
alleges that Harwood personally arrested her within hours of the indictment. King alleges that
Harwood again testified before the grand jury on June 7, 2007, this time seeking an indictment
for tampering with physical evidence. King alleges that Harwood “falsely testified that King
dragged Breeden’s body across the floor to her back door, and afterwards, she cleaned up the
scene” even though “Harwood was aware at the time he testified that KSP’s Lab determined that
no cleaning solvents were found on the kitchen floor.” King was indicted for tampering with
physical evidence on June 7, 2007.

                                       King’s Alford Plea

       In August 2008, King was offered a plea agreement in which the Commonwealth agreed
to a ten-year sentence for manslaughter and a concurrent five-year sentence for tampering. King
alleges that her court-appointed attorney “did not believe” that she was innocent, and told her
“that she would get the death penalty if she went to trial.” King alleges that if she did not take
the plea bargain, she faced twenty years to life imprisonment on the murder charge. King also
alleges that Harwood told her “that he would make sure she spent the rest of her life in jail if she
decided to go to trial and, on several instances, told King that she would get the electric chair.”
King therefore entered an Alford plea, accepting the plea agreement while maintaining her
innocence, on September 18, 2008. On October 23, 2008, King was sentenced to ten years of
imprisonment.    King notes that in May 2009, Harwood received a KSP “Commissioner’s
Commendation for his outstanding achievement in solving Breeden’s murder.”

                                       Jarrell’s Confession

       On May 4, 2012, a serial murderer named Richard Jarrell confessed to a Louisville Metro
Police (LMPD) detective that he had in fact killed Breeden. Jarrell sought leniency for his
“brother” who was in federal custody on drug charges. As is documented extensively in state-
court proceedings, Jarrell provided a graphic account of Breeden’s murder to LMPD Detective
Barron Morgan, including very specific details that had not been released in media reports.
 No. 16-5949                                 King v. Harwood, et al.                                       Page 8


Another LMPD officer, Detective Russ, recorded another interview with Jarrell. King alleges
that Russ attempted to speak with Harwood or secure Harwood’s attendance at an interview with
Jarrell, but Harwood refused. Nevertheless, on May 11, 2012, Harwood himself visited Jarrell in
jail and taped an interview with him with his KSP-issued recorder. King alleges that Harwood
intimidated Jarrell into recanting his prior confession, and that following Harwood’s visit, Jarrell
refused to continue providing any information about any of murders that he had previously
confessed to committing. Harwood’s tape recorder went missing.

                                              King’s Vindication

        On May 18, 2012, after Detective Morgan apparently forwarded a copy of Jarrell’s
confession to the Kentucky Innocence Project (which had been investigating King’s case since
2009), King filed a motion for a new trial based on Jarrell’s confession.1 On October 5, 2012,
the Spencer Circuit Court denied King’s motion because King had pleaded guilty.                               King
appealed, and on July 18, 2014, the Kentucky Court of Appeals reversed the circuit court based
on King’s evidence of “actual innocence,” vacating King’s Alford plea and remanding the case
for jury trial upon the indicted offenses. King v. Commonwealth, 2014 WL 3547480, at *1, *5.
On October 9, 2014, the Spencer Circuit Court entered an order dismissing the charges against
King, thereby terminating the criminal prosecution against her. King now seeks to bring claims
under both 42 U.S.C. § 1983 and Kentucky tort law against Defendants, chiefly arising from her
prosecution and confinement.


        1
          The record before us is silent as to how King learned of Jarrell’s confession. According to the state-court
record, however, “Detective Morgan consulted his supervisor and the Jefferson County Commonwealth Attorney’s
office regarding Jarrell’s confession . . . . Detective Morgan was advised that he should contact the Innocence
Project with the Department for Public Advocacy, to provide them with the information obtained from Jarrell.”
King v. Commonwealth, No. 2012-CA-001985-MR, 2014 WL 3547480, at *2 (Ky. Ct. App. July 18, 2014).
Detective Morgan subsequently sued the LMPD, claiming that he was demoted to graveyard-shift patrol officer as
punishment for notifying the Innocence Project, in violation of whistleblower-protection laws. Morgan has
apparently won a $450,000 settlement as to that lawsuit, and Morgan has another lawsuit against the LMPD
currently pending in Jefferson Circuit Court. See Andrew Wolfson, Louisville to Pay Whistleblower Cop
$450,000, Louisville      Courier-Journal       (Apr.    16,    2014,       10:31      a.m.),   http://www.courier-
journal.com/story/news/crime/2014/04/16/louisville-pay-whistleblower-cop/7771933/; Jason Riley, LMPD Officer
Who Won $450,000 Settlement in Whistleblower Lawsuit Again Sues the Department, WDRB.com (Sep. 30, 2015,
12:15 p.m.), http://www.wdrb.com/story/30152536/lmpd-officer-who-won-450000-settlement-in-whistleblower-
lawsuit-again-sues-the-department; Morgan v. Louisville-Jefferson County Metro. Police Dep’t, Jefferson Cir. Ct.
No. 15-CI-004988.
 No. 16-5949                                  King v. Harwood, et al.                                        Page 9


                             II. The District Court Dismissed King’s Claims

       King filed her verified complaint on October 1, 2015, more than one year after the Court
of Appeals vacated her Alford plea, but less than one year after the circuit court dismissed the
indictment against her. On October 15, 2015, prior to any discovery, Defendants filed a hybrid
“Motion to Dismiss/Motion for Summary Judgment.” King opposed the motion, the Defendants
replied, and King moved for leave to file a surreply. The district court construed Defendants’
motion as a motion for summary judgment and analyzed two issues: whether King’s complaint
“is time-barred by the statute of limitations,” and whether “all individual Defendants are entitled
to qualified immunity.” On June 1, 2016, the district court granted Defendants’ motion, denied
King’s request under Fed. R. Civ. P. 56(d) to take discovery before summary judgment, and
dismissed King’s motion for leave to file a surreply as moot.

       The district court held that under Wallace v. Kato, 549 U.S. 384 (2007), the accrual date
for King’s claims was the date of the decision of the court of appeals, such that the one-year
statute of limitations applicable to malicious-prosecution claims expired before King filed her
complaint. In the alternative, in a section entitled “Merits of Plaintiff’s Claims,” the district
court held that King “fails to establish a genuine issue of material fact that any of the individual
defendants in this case are not entitled to qualified immunity. . . . Plaintiff must establish that
Defendants reasonably believed Plaintiff was innocent yet pursued an investigation and
prosecution anyway.” King v. Harwood, No. 3:15-CV-00762-GNS, 2016 WL 3094044, at *3
(W.D. Ky. June 1, 2016).

       The court held that the record reflected sufficient probable cause to prosecute King2
because (1) “witnesses reported Plaintiff had stated she had a ‘vision’ that Breeden’s body would
be found floating in water before he was found dead in the Kentucky River”; (2) King owned a
.22-caliber gun, Breeden was killed with .22-caliber bullets, and a .22-caliber bullet fragment
was found in King’s floor; (3) multiple bullet holes were found in King’s floor at least one of
which “contained some form of blood”; and (4) King entered an Alford plea, which itself implies
that there was sufficient probable cause to sustain a conviction. The court therefore held that


       2
           The full import of the court’s statement here is unclear and is discussed below in Parts VI and VII.
 No. 16-5949                          King v. Harwood, et al.                              Page 10


King could not show that “Defendants lacked a reasonable basis to believe that she killed
Breeden when she herself acknowledged that the state’s evidence was sufficient to convict her
through the voluntary entry of her Alford plea.” The court also held that KSP was entitled to
immunity, which King conceded, and dismissed King’s claims against KSP.

       In the section of its opinion entitled “Merits of Plaintiff’s Claims,” the district court uses
language granting summary judgment to Defendants based on qualified immunity, but the court
also appears—as is evident from the portions cited in the preceding paragraph—to base its
holding on the merits question of whether there was probable cause to support King’s
prosecution. See, e.g., King v. Harwood, 2016 WL 3094044, at *4 (“Thus, the Court finds all
individual Defendants are immune from liability, and Plaintiff cannot establish the lack of
probable cause necessary to maintain a wrongful prosecution claim.”).            We will therefore
consider both whether the district court erred in granting summary judgment based on King’s
inability to prove a lack of probable cause to support her prosecution and whether the district
court erred in granting summary judgment based on qualified immunity.

                         III. Burden of Proof and Standard of Review

       As a threshold matter, although some of the factual allegations recited above are
substantiated only by King’s verified complaint, “a verified complaint . . . satisfies the burden of
the nonmovant to respond” to a motion for summary judgment, unlike “mere allegations or
denials” in unverified pleadings. Thaddeus-X v. Blatter, 175 F.3d 378, 385 (6th Cir. 1999) (en
banc); see also El Bey v. Roop, 530 F.3d 407, 414 (6th Cir. 2008) (a “verified complaint . . .
carries the same weight as would an affidavit for purposes of summary judgment”). This is
important because in opposing Defendants’ motion for summary judgment, King’s burden was to
demonstrate that a genuine issue of material fact is in dispute, see Anderson v. Liberty Lobby,
477 U.S. 242, 248 (1986), with “[t]he evidence of the nonmovant”—i.e., King—“to be believed,
and all justifiable inferences . . . drawn in [her] favor.” Tolan v. Cotton, 134 S. Ct. 1861, 1863
(2014). Given such deference, if King is able to demonstrate that there is a genuine issue of
material fact in dispute, then Defendants are not entitled to summary judgment. Covington v.
Knox Cty. Sch. Sys., 205 F.3d 912, 914 (6th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S.
317, 325 (1986)).
 No. 16-5949                           King v. Harwood, et al.                             Page 11


       We review the district court’s rulings de novo, Monette v. Electronic Data Sys. Corp., 90
F.3d 1173, 1176 (6th Cir. 1996), except that we review the district court’s denial of King’s
motion for discovery for abuse of discretion, McKinley v. City of Mansfield, 404 F.3d 418, 443
(6th Cir. 2005).

IV. King’s Malicious-Prosecution Claims Are Not Time-Barred Under Heck v. Humphrey

       In § 1983 suits, the applicable statute of limitations is determined by state law, while the
“date on which the statute of limitations begins to run . . . is a question of federal law.” Eidson
v. State of Tenn. Dept. of Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007). In Kentucky, a
one-year statute of limitations applies to § 1983 claims that are characterized as malicious-
prosecution actions. See Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th Cir. 1990); Fields
v. Louisville/Jefferson Cty. Metro Gov’t, No. 3:07-CV-134-S, 2007 WL 4224216, at *3–4 (W.D.
Ky. Nov. 27, 2007).

       Because an “element that must be alleged and proved in a malicious prosecution action is
termination of the prior criminal proceeding in favor of the accused,” Heck, 512 U.S. at 484, the
statute of limitations in such an action does not begin to run until “the plaintiff knows or has
reason to know of” such favorable termination. Eidson, 510 F.3d at 635. Were it not so, the
plaintiff would be compelled to sue during the pendency of the allegedly malicious prosecution,
risking the possibility of the plaintiff’s “succeeding in the tort action after having been convicted
in the underlying criminal prosecution, in contravention of a strong judicial policy against the
creation of two conflicting resolutions arising out of the same or identical transaction.” Heck,
512 U.S. at 484 (citation omitted).

       The Supreme Court clarified in Wallace that the rule in Heck does not extend to claims
for false arrest or false imprisonment, in which the limitations period begins when the allegedly
false imprisonment ends, such as by the commencement of legal process. Wallace, 549 U.S. at
389–90 (discussing false imprisonment and the “entirely distinct” tort of malicious prosecution).
Whereas some circuits, including ours, see, e.g., Shamaeizadeh v. Cunigan, 182 F.3d 391 (6th
Cir. 1999), had held that Heck applied to pre-conviction claims for false arrest, Wallace limited
the rule in Heck to claims of malicious prosecution.          In short, under Heck, a malicious-
 No. 16-5949                               King v. Harwood, et al.                                   Page 12


prosecution claim is not available before the favorable termination of criminal proceedings, nor
does the limitations period for such a claim begin until the favorable termination of criminal
proceedings.

        Here, the district court recognized that King’s § 1983 suit was “based upon a malicious
prosecution claim.” Nevertheless, the district court applied the rule in Wallace to hold that
King’s “cause of action accrued and the statute of limitations began to run on the date the
judgment was vacated on July 18, 2014, rather than the date the charges were dropped.”3 This
language comes from Wallace, where the Supreme Court held that the date on which charges are
dropped is not necessarily the date on which a false-imprisonment claim accrues, because such a
claim instead accrues when the false imprisonment ends, which may be the date of indictment or
arraignment. Wallace, 549 U.S. at 393.

        When the Kentucky Court of Appeals granted King relief, it vacated her Alford plea, but
it did not result immediately in a “termination of the . . . criminal proceeding in favor of the
accused,” as Heck would require for the limitations period to begin. 512 U.S. at 484. Rather,
King’s case was remanded for trial on the same charges that formed part of the malicious
prosecution for which King now seeks relief. Accordingly, the one-year statute of limitations
period did not begin until October 9, 2014, when King’s indictment was dismissed, and King’s
complaint—filed October 1, 2015—is timely under Heck. The district court therefore erred in
holding that King’s malicious-prosecution claims were time-barred.

                      V. The District Court Did Not Abuse Its Discretion in
                          Denying Pre-Summary-Judgment Discovery

        We review the denial of a motion for pre-summary-judgment discovery for abuse of
discretion. McKinley, 404 F.3d at 443. An abuse of discretion occurs when a district court
“commits a clear error of judgment, such as applying the incorrect legal standard, misapplying
the correct legal standard, or relying upon clearly erroneous findings of fact.” Info-Hold, Inc. v.
Sound Merch., Inc., 538 F.3d 448, 454 (6th Cir. 2008). A party seeking additional discovery
before the court considers the opposing party’s motion for summary judgment bears the burden

        3
         Whereas King’s brief on appeal lists the date of the decision of the court of appeals as July 14, 2014,
Appellant’s Br. 17, the district court opinion states July 18, 2014. The correct date is July 18, 2014.
 No. 16-5949                           King v. Harwood, et al.                             Page 13


of demonstrating why such discovery is necessary. Summers v. Leis, 368 F.3d 881, 887 (6th Cir.
2004). While the party seeking discovery may satisfy that burden upon showing “by affidavit or
declaration that, for specified reasons, it cannot present facts essential to justify its opposition”
without discovery, Fed. R. Civ. P. 56(d), mere recitations of conclusory allegations are
insufficient. Ibid. (holding burden was not satisfied where party’s affidavit contained allegations
like: “Counsel believes evidence will demonstrate the Plaintiff was arrested for no other reason
than dragging the American Flag”).

       Here, King’s counsel filed a declaration seeking additional discovery under Rule 56(d).
But the declaration was no more specific than the one in Summers: King’s counsel declared, for
example, “we simply do not know all of Defendants’ involvement in the events that gave rise to
King’s prosecution,” and “Plaintiff needs to conduct discovery regarding the following areas:”
before listing the various claims that King has asserted against Defendants. King’s counsel did
not specify any actual discoverable evidence that he hoped to obtain with discovery. Combined
with the fact that King’s verified complaint has the force of an affidavit on summary judgment,
El Bey v. Roop, 530 F.3d at 414, the district court did not abuse its discretion in denying the
motion for discovery.

                  VI. King Has Shown the Existence of a Genuine Issue of
                 Material Fact as to Whether There Was Probable Cause to
                   Support Her Prosecution, Despite King’s Alford Plea

       As we noted above, although the district court’s opinion initially states that its summary-
judgment inquiry will be limited to whether Defendants “are entitled to qualified immunity,” the
court goes on to label the summary-judgment section of its opinion, “Merits of Plaintiff’s
Claims,” and therein discusses both Defendants’ qualified immunity and whether Defendants are
entitled to summary judgment on the merits. Indeed, when the district court writes that “[t]he
record reflects probable cause existed sufficient to arrest and prosecute Plaintiff,” the full import
of the court’s statement is unclear. The court could be implying that Defendants did not
prosecute someone whom they believed they lacked probable cause to prosecute, which would
favor granting summary judgment to Defendants on the issue of qualified immunity, because
Defendants would lose qualified immunity only if they “recklessly or knowingly” violated
King’s clearly established right to be free from malicious prosecution. Webb v. United States,
 No. 16-5949                                 King v. Harwood, et al.                                       Page 14


789 F.3d 647, 660 (6th Cir. 2015). Or the court could be saying simply that there was probable
cause to prosecute King, which would go to the merits of King’s malicious-prosecution claim
because if there was probable cause to prosecute King, then King cannot prove all the elements
of malicious prosecution. We first analyze the court’s statement as though the court decided on
the merits that Defendants were entitled to summary judgment and then analyze the issue of
qualified immunity in the following section.

         In Sykes v. Anderson, 625 F.3d 294 (6th Cir. 2010), we articulated the elements of a
§ 1983 claim for malicious prosecution: “(1) a criminal prosecution was initiated against the
plaintiff, and the defendant made[,] influenced, or participated in the decision to prosecute;
(2) there was a lack of probable cause for the criminal prosecution; (3) the plaintiff suffered a
deprivation of liberty, as understood under Fourth Amendment jurisprudence, apart from the
initial seizure; and (4) the criminal proceeding was resolved in the plaintiff’s favor.” Sanders v.
Jones, 845 F.3d 721, 728 (6th Cir. 2017) (citing Sykes, 625 F.3d at 309–10). We recognized in
Sykes that “malicious prosecution” was a misnomer: unlike the common-law tort of malicious
prosecution, which has malice as an element, we noted that the constitutional tort of malicious
prosecution that is actionable in our circuit as a Fourth Amendment violation under § 1983 does
not require a showing of malice at all, and might more aptly be called “unreasonable
prosecutorial seizure.”        Sykes, 625 F.3d at 310.             Nevertheless, we continued to call the
constitutional tort “malicious prosecution,” concluding that we were “stuck with that label” in
part because of its use by the Supreme Court and other circuits.4 Ibid.


         4
            Section 1983 was enacted in 1871 and, on its face, imposes civil liability upon a person acting under color
of state law who deprives an individual of “rights, privileges, or immunities secured by the Constitution,” but § 1983
itself does not define those rights. Prior to 1994, we recognized a § 1983 claim for malicious prosecution under the
Substantive Due Process Clause of the Fourteenth Amendment. See, e.g., Henry v. Metro. Sewer Dist., 922 F.2d
322, 340 (6th Cir. 1990). Following the Supreme Court’s splintered decision in Albright v. Oliver, 510 U.S. 266
(1994), in which a plurality of the Court concluded that § 1983 claims for malicious prosecution could be brought
only under the Fourth Amendment and not under the Substantive Due Process Clause of the Fourteenth Amendment,
our circuit recognized a Fourth Amendment malicious-prosecution claim, with its four elements as recited above by
Sykes and Sanders. See Spurlock v. Satterfield, 167 F.3d 995, 1005–06 (6th Cir. 1999) (recognizing the malicious-
prosecution claim) (citing Smith v. Williams, No. 94-6306, 1996 WL 99329, at *5 (6th Cir. 1996) (unpublished table
decision)). We rejected the requirement of malice on the grounds that Albright required us to look to the
constitutional substance of the Fourth Amendment to set forth the elements of a § 1983 malicious-prosecution claim
(i.e., an unreasonable seizure without probable cause), rather than looking to the elements of an analogous common-
law claim for malicious prosecution, which several other circuits have done. See Manganiello v. City of New York,
612 F.3d 149, 160–61 (2d Cir. 2010); McKenna v. City of Philadelphia, 582 F.3d 447, 461 (3d Cir. 2009); Lassiter
 No. 16-5949                                  King v. Harwood, et al.                                       Page 15


         The district court held that King “cannot establish the lack of probable cause necessary to
maintain a wrongful prosecution claim” because King entered an Alford plea, which the district
court held sufficed to prove that there was probable cause at the time of King’s plea, and because
of three pieces of evidence: King’s premonitions, the fact that King owned a .22-caliber gun, and
the bullet holes in the floor. The district court gave great weight to the Alford plea, holding that
King “impliedly conceded probable cause” from “the moment she entered an Alford plea.”

         But King’s Alford plea does not help Defendants on summary judgment for two reasons.
First, the district court’s position requires inferring from King’s Alford plea that King herself
must have believed, at the time of entering the plea, that there was probable cause to prosecute
her. But what King believed is either irrelevant to Harwood’s actions, or is only evidentiary as
to the factual issue of the existence of probable cause and is, therefore, inappropriate for
resolution at summary judgment. Second, even if King did impliedly concede probable cause by
signing the Alford plea, that does not retroactively prove that there had been probable cause to
support King’s prosecution all along.

         At oral argument, Defendants argued that King’s Alford plea conclusively foreclosed her
malicious-prosecution claim under Broaddus v. Campbell, 911 S.W.2d 281, 284–85 (Ky. Ct.
App. 1995), a case not cited in Defendants’ brief on appeal, but relied upon by the district court.
Broaddus has nothing to do with the effect of a subsequently vacated Alford plea on a malicious-
prosecution claim, however. In Broaddus, the plaintiff had been indicted “on one count of theft
by failure to make required disposition over $100 and one count of theft by unlawful taking over
$100,” id. at 282.          The plaintiff and the attorney for the Commonwealth of Kentucky
subsequently entered into a stipulated “order of dismissal due to insufficient evidence,” in which
the plaintiff “stipulated probable cause for the issuance of the indictment” and the
Commonwealth agreed that the charges would be “dismissed without prejudice and stricken from
the docket.” Ibid. Less than a year later, the plaintiff brought a malicious-prosecution suit


v. City of Bremerton, 556 F.3d 1049, 1054 (9th Cir. 2009); Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008);
Grider v. City of Auburn, 618 F.3d 1240, 1256 (11th Cir. 2010). In short, we have conformed our § 1983
jurisprudence to the demands of new factual applications and new Supreme Court recognitions of “constitutional
rights,” and we have distinguished our recognition of § 1983 claims from, for example, our articulation of whether a
given right is clearly established, or our articulation of the mens rea requirement that a plaintiff must prove in order
to overcome a defendant’s qualified immunity.
 No. 16-5949                           King v. Harwood, et al.                           Page 16


against the complaining witness, and the Kentucky Court of Appeals affirmed the dismissal of
his suit on the grounds that his stipulation of probable cause in the agreed order of dismissal—
which had not been vacated or otherwise called into question—had preclusive effect in his
malicious-prosecution suit. Nothing in Broaddus helps Defendants to use King’s vacated Alford
plea to prove, at summary judgment, that no reasonable trier of fact could find a lack of probable
cause to support King’s prosecution.

       Further, once the strength of the Alford plea is removed from the district court’s
probable-cause analysis, a genuine issue of material fact remains as to whether the “facts and
circumstances” known to Harwood would be “sufficient to lead an ordinarily prudent person to
believe” that King was guilty of murdering Breeden. Mott v. Mayer, 524 F. App’x 179, 186 (6th
Cir. 2013) (citation omitted). Giving King all reasonable inferences from the factual record,
Harwood knew that King’s gun could not have fired the bullets that killed Breeden (and no
evidence of record links King to the weapon that did), Harwood knew that the bullet holes in
King’s floor were not caused by the bullets that killed Breeden, and the only evidence Harwood
had to go on was King’s premonitions that Breeden would be found “in water,” King’s prior
relationship with Breeden, and the fact that King owned a guitar and an amplifier. There was no
physical evidence tying King to the crime, no eyewitness evidence, and at best a weak motive, to
the extent that King and Breeden’s $300 dispute would provide one. All this was known to
Officers Figg and Bess who were unable even to obtain a search warrant for King’s house. Thus,
in light of the fact that all reasonable inferences must be given to King at the summary-judgment
stage, the district court erred in holding that King would be unable to prove the requisite lack of
probable cause to win her malicious-prosecution claim.

       VII. King Has Shown the Existence of a Genuine Issue of Material Fact as to
        Whether Harwood Knowingly or Recklessly Set Her Prosecution in Motion
         Despite the Absence of Probable Cause to Support a Murder Conviction

       Law-enforcement officers enjoy qualified immunity from suit when their conduct “does
not violate clearly established statutory or constitutional rights of which a reasonable person
would have known.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quoting Mullenix v. Luna,
136 S. Ct. 305, 308 (2015)).       In evaluating whether Defendants violated King’s clearly
established rights, even though we give King all reasonable inferences, we consider “only the
 No. 16-5949                            King v. Harwood, et al.                            Page 17


facts that were knowable to” Defendants. Id. at 550. And it is a “longstanding principle that
‘clearly established law’ should not be defined ‘at a high level of generality.’” Id. at 552
(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Rather, “the clearly established law
must be ‘particularized’ to the facts of the case.” Ibid. (quoting Anderson v. Creighton, 483 U.S.
635, 640 (1987)). “Otherwise, [p]laintiffs would be able to convert the rule of qualified
immunity . . . into a rule of virtually unqualified liability simply by alleging violation of
extremely abstract rights.” Ibid. (quoting Anderson, 483 U.S. at 639).

        That said, individuals have a clearly established Fourth Amendment right to be free from
malicious prosecution by a defendant who has “made, influenced, or participated in the decision
to prosecute the plaintiff” by, for example, “knowingly or recklessly” making false statements
that are material to the prosecution either in reports or in affidavits filed to secure warrants.
Webb, 789 F.3d at 660, 665 (holding officer violated clearly established right to be free from
malicious prosecution by fabricating evidence that defendant was a drug dealer); Smith,
1996 WL 99329 at *4–5 (holding reasonable police officer would have known that seeking
felony warrants and making “efforts to get the Commonwealth Attorney to convene a grand
jury” when probable cause was lacking violated clearly established constitutional rights); see
also Malley v. Briggs, 475 U.S. 335, 340–45 (1986) (affirming lower court’s holding that “an
officer who seeks an arrest warrant by submitting a complaint and supporting affidavit to a judge
is not entitled to immunity unless the officer has an objectively reasonable basis for believing
that the facts alleged in his affidavit are sufficient to establish probable cause”).

        Here, the district court erred in failing to draw all reasonable inferences in favor of King,
as it is required to do at summary judgment. Giving King all reasonable inferences from the
factual record, Harwood knew that King’s gun was not the murder weapon (and no evidence of
record links King to the weapon that bullets that did kill Breeden); Harwood knew that the bullet
holes in King’s floor were not caused by the bullets that killed Breeden; and the only pieces of
evidence that Harwood had to go on were (1) King’s premonitions that Breeden would be found
“in water,” (2) King’s prior relationship with Breeden, and (3) the fact that King owned a guitar
and an amplifier. Defendants cite no caselaw to support the proposition that this evidence,
without more, can sustain a conviction for murder—or that any reasonable officer would believe
 No. 16-5949                         King v. Harwood, et al.                           Page 18


that it could. See Appellees’ Br. 23–26. Moreover, Defendants do not appear to contest the
assertion that when Harwood sought search warrants for King’s home, he was armed with no
more evidence than what was known to Officers Figg and Bess at the time of the initial
investigation, and those officers were unable even to obtain a search warrant, let alone an
indictment for murder. Cf. Buckley v. Fitzsimmons, 509 U.S. 259, 261–62, 274–75 (1993)
(holding that a prosecutor was not entitled to absolute prosecutorial immunity where, after a
special grand jury initially declined to return an indictment following an eight-month
investigation, the prosecutor called a press conference at which he made statements falsely
implicating the petitioner and then sought and received an indictment against the petitioner
despite lacking any new evidence to support a finding of probable cause).

       We also note that, while Defendants made other arguments, they chose to focus at oral
argument on the factual issues in this case. Even though the Kentucky Court of Appeals credited
Jarrell’s confession as evidence of King’s innocence, for example, Defendants referred to the
confession as “false” and strongly implied that the court of appeals committed error in vacating
King’s plea. Defense counsel further chose to argue that Jarrell could not have killed Breeden
for various reasons, disputed whether Harwood had discussed with the KSP forensics officer the
copper wash or copper jacket on the bullets that were recovered from King’s home and
Breeden’s skull, and argued that King indeed had a prosthetic leg at the time of Breeden’s
murder. Though our ultimate ruling is based on the written record, Defendants’ arguments at
oral argument reflect just how much of the dispute before us consists of contested facts.
Summary judgment is therefore inappropriate for disposing of King’s malicious-prosecution
claim against Harwood.

       We therefore hold that the district court erred in granting summary judgment for
Harwood on the issue of Harwood’s qualified immunity from suit.

                     VIII. Absolute Immunity Does Not Bar King’s Suit

                       A. Absolute Immunity for Grand-Jury Witnesses

       Although not developed extensively below, Defendants raised in their motion to dismiss
and their brief on appeal—and King conceded at oral argument—the relevance of Rehberg v.
 No. 16-5949                          King v. Harwood, et al.                            Page 19


Paulk, 566 U.S. 356 (2012), which extends absolute immunity, rather than qualified immunity,
to law-enforcement officers for their acts as grand-jury witnesses. Because we may affirm the
district court’s judgment on any grounds properly before us, Angel v. Kentucky, 314 F.3d 262,
264 (6th Cir. 2002), we pause to consider what role, if any, Rehberg plays in our analysis.

       In Rehberg, after a Certified Public Accountant (Rehberg) sent anonymous faxes to a
Georgia hospital criticizing its management, the local prosecutor on three separate occasions
sought and obtained indictments against Rehberg for assault, burglary, and other offenses,
“allegedly as a favor to the hospital’s leadership.” Rehberg, 566 U.S. at 359. All the indictments
were challenged and dismissed for insufficiency. Id. at 359–60. The sole grand-jury witness
was the chief investigator for the district attorney’s office, whom Rehberg sued under § 1983,
alleging that the investigator maliciously prosecuted Rehberg by testifying falsely before the
grand jury. The Supreme Court held that the investigator was absolutely immune from suit
based on his grand-jury testimony, reasoning that a grand-jury witness should enjoy absolute
immunity from suit on the same terms as any trial witness would. And, although the defendant
in Rehberg was the prosecutor’s investigator, Rehberg made clear that absolute immunity is to be
afforded to all grand-jury witnesses, even law-enforcement officers who have “conspired to
present false testimony.” Id. at 367, 369 (“Neither is there any reason to distinguish law
enforcement witnesses from lay witnesses.”).

       Crucially, however, Rehberg does not affect the thin but conspicuous line between, on the
one hand, law-enforcement officers who only provide grand-jury testimony (including related
“preparatory activity, such as a preliminary discussion in which the witness relates the substance
of his intended testimony,” Rehberg, 566 U.S. at 370, and including any conspiracy with
prosecutors or other officers to testify falsely), and, on the other hand, law-enforcement officers
who either (1) “set the wheels of government in motion by instigating a legal action,” id. at 371
(quoting Wyatt v. Cole, 504 U.S. 158, 164–65 (1992)), or (2) “falsify affidavits” or “fabricate
evidence concerning an unsolved crime,” Rehberg, 566 U.S. at 370 n.1 (citing Kalina v.
Fletcher, 522 U.S. 118, 128–31 (1997); Malley, 475 U.S. at 340–45 (holding law-enforcement
officers enjoy only qualified immunity from suit arising from false statements in affidavits made
 No. 16-5949                              King v. Harwood, et al.                            Page 20


to obtain warrants); and Buckley, 509 U.S. at 271). Only qualified immunity extends to the acts
of officers in these latter situations.

                            B. Rehberg’s Reception in the Sixth Circuit

        Although Rehberg was decided in 2012, no published opinion of our court had cited it for
any purpose until January 2017—well after both the close of the district-court record and the
submission of briefing on appeal in this case—when our court decided Sanders, 845 F.3d at 735
(reversing denial of absolute immunity for law-enforcement officer who gave false grand-jury
testimony wrongly identifying the plaintiff as a drug dealer).

        In Sanders, the defendant (Officer Jones) was one of numerous law-enforcement officers
participating on a district-wide drug task force in Decatur County, Tennessee. Participating
officers used confidential informants to locate drug dealers; the informants would then
communicate with the dealers and meet the dealers to engage in controlled buys of drugs, all
under law-enforcement surveillance. As part of one such controlled buy, an informant operating
for Jones met a prospective seller he referred to as “Amy.” The informant was given money to
buy drugs and met the seller in a park. In fact, although the seller never audibly identified
herself to the informant either in the phone call or at the park, the seller would later turn out to be
not “Amy” but “Ramey” (Amanda Ramey), who was the roommate of a woman named Amy
Sanders, who would become the plaintiff in Sanders. Ramey’s roommate relationship with
Sanders, however, was unknown at the time to the informant, who relayed only a physical
description of the seller to Jones, who had observed the buy from a distance.

        Jones “asked around” the sheriff’s department whether anyone knew of a person
matching the informant’s description of the seller, and another officer (Inman) thought that the
description matched Sanders, an individual with whom Inman was familiar. Jones then retrieved
Sanders’s driver’s-license photograph, showed it to the informant, and asked the informant
whether Sanders was the seller; the informant identified Sanders as the seller and later reiterated
that identification to Jones. Jones prepared a police report that identified Sanders as the seller
and forwarded it to the district attorney’s office. Jones did not discuss his report on Sanders
“with anyone from the district attorney’s office” until the day of the grand-jury hearing, at which
 No. 16-5949                          King v. Harwood, et al.                             Page 21


Jones testified that Sanders was the seller. Sanders was indicted, but the indictment was later
dismissed due to the misidentification.

       The gravamen of Sanders’s malicious-prosecution complaint was that Jones should have
known from previous dealings that he had had with Ramey that the car that pulled into the park
at the time of the controlled drug buy was Ramey’s and not Sanders’s (Sanders alleges that Jones
knew that Ramey drove a silver Monte Carlo while Sanders drove a Ford Explorer), and that
Jones should have recognized that the driver’s-license photograph of Sanders, which Jones
reviewed when preparing his police report, did not resemble the image of Ramey that was visible
in the surveillance video of the controlled buy. According to Sanders, Jones was therefore liable
for malicious prosecution for knowingly testifying to the false contents of his police report
before the grand jury.

       Sanders held that Jones was entitled to absolute immunity based on his grand-jury
testimony, and that (for reasons discussed below) his police report provided an insufficient basis
on which Sanders could pursue a malicious-prosecution claim against him. Even if all Sanders’s
facts are true, however—and Sanders properly took the plaintiff’s version of the events as true in
its absolute-immunity analysis, Buckley, 509 U.S. at 261—Sanders and our present case fall
squarely on opposite sides of the line recognized in Rehberg: Sanders did not allege that Jones
“set the prosecution in motion,” Rehberg, 566 U.S. at 372, but King has alleged that Harwood
set her prosecution in motion. Though Jones may well have recklessly drafted his police report,
the ultimate charging decision in Sanders lay wholly with the prosecutor, and Jones’s
involvement in Sanders’s prosecution was ancillary to an already-existing drug task force.
Further, Jones’s misidentification of Sanders does not reflect Jones’s personal decision to initiate
a prosecution against Sanders but is more accurately described as negligence, or perhaps
recklessness, on the part of Jones, Inman, and the informant. See Sanders, 845 F.3d at 734
(“[T]he essence of [Sanders’s] malicious prosecution claim is that Jones misled the prosecutor
and the grand jury through negligent and reckless investigation and critical omissions of material
evidence.” (emphasis added)). Sanders made no allegation that Jones deliberately targeted her
over Ramey or anyone else. Unlike in the present case, Jones did not apply for a search or arrest
warrant, nor did Jones do anything beyond “forward” his report to the district attorney; King, on
 No. 16-5949                           King v. Harwood, et al.                             Page 22


the other hand, alleges that Harwood singled out King in order to close the cold case of
Breeden’s murder, filed affidavits for search warrants knowing that probable cause was lacking,
made false statements identifying King as Breeden’s killer in his investigative report, and
personally sought to have King indicted.

       Thus, while Sanders may control the outcome of many malicious-prosecution cases in
which the sole or primary act of the defendant law-enforcement officer is delivering grand-jury
testimony, Sanders does not control our decision here. True, Rehberg most certainly applies to
our case and affords Harwood absolute immunity from suit to the extent that King’s claims are
based on his grand-jury testimony, but Rehberg does not afford Harwood absolute immunity for
his actions that are prior to, and independent of, his grand-jury testimony. And because King has
alleged that Harwood set her prosecution in motion—and that Harwood both sought warrants
despite the absence of probable cause and made knowing or reckless false statements implicating
King in his investigative report—King may properly base her malicious-prosecution claim on
those actions by Harwood without triggering the absolute immunity established by Rehberg.

               C. The Viability of Post-Rehberg Malicious-Prosecution Claims

       We cannot conclude our discussion of Sanders, however, without considering Sanders’s
contemplation of the extent to which a law-enforcement officer’s actions that are not directly
related to the officer’s grand-jury testimony (like Officer Jones’s act of writing his police report)
may form the basis of a post-Rehberg malicious-prosecution claim in our circuit. Sanders
ultimately concludes that Sanders could not base her claim on Jones’s police report, but Sanders
reaches that conclusion not because Jones’s actions in preparing the police report afford him
absolute immunity, but rather because with only the police report, Sanders would not be able to
prove the elements of malicious prosecution—one of which is that no probable cause supported
her prosecution—given the presumption of probable cause created by the grand-jury indictment.
Without the rule of Rehberg, Sanders notes, Sanders could overcome that presumption by
relying on our longstanding exception that when an officer has made “knowing or reckless
falsehoods” to the grand jury, Webb, 789 F.3d at 663, the grand-jury indictment no longer offers
conclusive proof of probable cause. That exception is no longer available post-Rehberg, Sanders
posits, because grand-jury testimony is subject to absolute immunity. Thus, the logic goes, even
 No. 16-5949                          King v. Harwood, et al.                            Page 23


if Sanders could overcome Jones’s qualified immunity and use his police report as evidence of
Jones’s influence upon or participation in Sanders’s prosecution, Sanders would not be able to
prevail on the merits of her claim because the grand-jury indictment provides proof of probable
cause, and nothing Sanders can enter into evidence could call the indictment into question.

        The result, Sanders admits, is “harsh,” 845 F.3d at 734, because Rehberg’s extension of
absolute immunity to grand-jury testimony “largely foreclose[s] malicious prosecution claims
where the plaintiff was indicted.” Ibid. Indeed, Sanders asks “whether malicious prosecution
remains a viable claim” at all after Rehberg, in light of the apparent difficulty of overcoming the
presumption of probable cause created by an indictment. Id. at 731.

        But, as Sanders expressly recognized, “Rehberg left the door open for at least some
§ 1983 claims against grand jury witnesses.”         Id. at 734.    As Sanders notes, Rehberg
“specifically mentioned that falsifying affidavits and fabricating evidence would constitute
unprotected acts,” ibid. Sanders continues:

                Rehberg also distinguished officers who, prior to and independent of any
        grand-jury testimony they might give, “set the wheels of government in motion by
        instigating a legal action.” Rehberg, 566 U.S. at 371 (quoting Wyatt v. Cole, 504
U.S. 158, 164–65 (1992)). Rehberg apparently left the door open for at least
        some § 1983 claims against such officers, whose actions would be entitled only to
        qualified immunity rather than absolute immunity. Id. at 371–73. Because
        Sanders has not alleged that Jones’s actions rose to the level of “instigating”
        Sanders’s prosecution, however, we have no occasion to decide whether or how a
        plaintiff in this circuit would be able to overcome the presumption of probable
        cause created by a grand-jury indictment in order to bring such a malicious-
        prosecution claim.

Id. at 734 n.6.

        Sanders rightly concludes that in order for a plaintiff to bring a malicious-prosecution
claim against an officer arising from these “unprotected acts,” there would have to be some
exception to the principle that the grand-jury indictment is proof of probable cause. And because
Sanders did not allege that Jones had done any of the unprotected acts, Sanders had no reason to
articulate any such exception. Sanders, 845 F.3d at 734 (“[W]e decline to create another
exception . . . when the scenarios mentioned by the Supreme Court are not before us.” (emphasis
added)).
 No. 16-5949                            King v. Harwood, et al.                            Page 24


       One of the “scenarios mentioned by the Supreme Court” is presently before us, however,
because King has alleged that Harwood set her prosecution in motion, leaving us to articulate
how, after Rehberg, a plaintiff like King may overcome the presumption of probable cause
created by her indictment.

       We hold that where (1) a law-enforcement officer, in the course of setting a prosecution
in motion, either knowingly or recklessly makes false statements (such as in affidavits or
investigative reports) or falsifies or fabricates evidence; (2) the false statements and evidence,
together with any concomitant misleading omissions, are material to the ultimate prosecution of
the plaintiff; and (3) the false statements, evidence, and omissions do not consist solely of grand-
jury testimony or preparation for that testimony (where preparation has a meaning broad enough
to encompass conspiring to commit perjury before the grand jury), the presumption that the
grand-jury indictment is evidence of probable cause is rebuttable and not conclusive. This
exception to the presumption of probable cause finds support in Supreme Court caselaw, in our
precedent, and in the decisions of our sister circuits and the district courts.

       First, the plain language and intent of Rehberg extend absolute immunity to grand-jury
witnesses without declaring or even contemplating the complete foreclosure of malicious-
prosecution claims. If a grand-jury indictment created an irrebuttable presumption of probable
cause (which it would if the only way to overcome such a presumption were to rely on grand-
jury testimony that is inadmissible under Rehberg), then there would be no point in
distinguishing, as Rehberg and even Sanders did, cases in which a law-enforcement officer has
set the prosecution in motion, for a plaintiff would be unable to prove the lack-of-probable-cause
element of a malicious-prosecution claim even in such cases.

       Moreover, the Supreme Court’s recent decision in Manuel v. Joliet, No. 14-9496 (U.S.
Mar. 21, 2017), considered and rejected the argument that either a judge’s finding of probable
cause or “a grand jury indictment or preliminary examination” forecloses a Fourth Amendment
claim arising from unlawful pretrial detention. Id., slip op. at 11 n.8 (holding that plaintiff could
pursue a § 1983 claim for unlawful pretrial detention, and that the Fourth Amendment properly
governed such a claim, where he spent forty-eight days in jail “based entirely on made-up
evidence” that a vitamin bottle in his possession actually contained illegal drugs, slip op. at 2, 4,
 No. 16-5949                          King v. Harwood, et al.                             Page 25


even though a judge found there was probable cause for the charge on the day of arrest, and even
though a grand jury returned an indictment twelve days later). The Court in Manuel went on:
“Whatever its precise form, if the proceeding [finding probable cause] is tainted—as here, by
fabricated evidence—and the result is that probable cause is lacking, then the ensuing pretrial
detention violates the confined person’s Fourth Amendment rights.” Ibid.

       Second, maintaining the viability of malicious-prosecution claims against officers who
wrongly set prosecutions in motion is rooted in the common-law distinction of “complaining
witnesses,” who—unlike testifying witnesses—were not afforded absolute immunity, as Rehberg
details at length. Rehberg, 566 U.S. at 370–73 (discussing grand-jury witnesses, who testify
before the grand jury, and “complaining witnesses” who “set the wheels of government in
motion by instigating an action”; “a mid-19th-century complaining witness might testify, either
before a grand jury or at trial. But testifying was not a necessary characteristic of a ‘complaining
witness.’”); see also Kalina, 522 U.S. at 135 (Scalia, J., concurring) (“a ‘complaining witness’
could be sued for malicious prosecution whether or not he ever provided factual testimony, so
long as he had a role in initiating or procuring the prosecution”); Malley, 475 U.S. at 340–41
(“[C]omplaining witnesses were not absolutely immune at common law. In 1871, the generally
accepted rule was that one who procured the issuance of an arrest warrant by submitting a
complaint could be held liable if the complaint was made maliciously and without probable
cause.”).

       Third, the decisions of our court have, since our court first recognized “malicious
prosecution” as a § 1983 claim cognizable under the Fourth Amendment, slowly but continually
articulated both the elements of the claim and the contours of the exceptions to the presumption
that an indictment provides proof of probable cause. See Spurlock v. Satterfield, 167 F.3d 995,
1005–06 (6th Cir. 1999) (recognizing the malicious-prosecution claim) (citing Smith, 1996 WL
99329, at *5). Though Sanders states in dicta that “it is well-established in this circuit that an
indictment by a grand jury conclusively determines the existence of probable cause unless the
defendant-officer ‘knowingly or recklessly present[ed] false testimony to the grand jury,’”
Sanders, 845 F.3d at 732 (citing Webb, 789 F.3d at 660, Robertson v. Lucas, 753 F.3d 606, 616
(6th Cir. 2014), and Cook v. McPherson, 273 F. App’x 421, 424 (6th Cir. 2008)), this statement
 No. 16-5949                          King v. Harwood, et al.                          Page 26


mistakes the precedents it cites: while we certainly said in those cases that an officer’s false
statements to a grand jury are sufficient to overcome the presumption of probable cause, we have
not said that such statements are necessary to do so. See Webb, 789 F.3d at 660 (“An exception
to this general rule applies when defendants knowingly or recklessly present false testimony to
the grand jury to obtain the indictment.”); Robertson, 753 F.3d at 616 (“[A]n exception applies
where the indictment was obtained wrongfully by defendant police officers who knowingly
presented false testimony to the grand jury.”), and Cook, 273 F. App’x at 424 (“An exception to
the Barnes rule applies where the indictment was obtained wrongfully by defendant police
officers who knowingly present false testimony to the grand jury.”). Nor did we have reason in
Webb or other cases specifically to address the question whether the presumption of probable
cause may be overcome by an officer’s wrongful setting in motion of a prosecution or
falsification or fabrication of evidence apart from the officer’s grand-jury testimony, either
because Rehberg had not yet been pronounced (as in Cook) or because the parties waived the
applicability of Rehberg by failing to raise it (as in Webb and Robertson). None of these cases,
which are the only cases cited by Sanders for its far-reaching statement that false grand-jury
testimony is the only means of overcoming the presumption of probable cause, foreclose our
adoption of the rule we pronounce today, which only clarifies, in light of Rehberg’s distinction
of ordinary grand-jury witnesses and officers who do more than only testify before a grand jury,
that a plaintiff may overcome the presumption of probable cause in cases like King’s upon a
showing that the officer has made knowing or reckless false statements or has falsified or
fabricated evidence in the course of setting a prosecution in motion.

       Fourth, there is no logical obstacle to the rule we articulate today. According to the
discussion in Sanders, 845 F.3d at 732–33, a malicious-prosecution claim resting on evidence
other than grand-jury testimony would seemingly fail for one of two reasons in attempting to
overcome the presumption of probable cause created by an indictment: (1) if the other evidence
were material to the grand jury’s return of the indictment, then the evidence must have been
introduced to the grand jury by means of grand-jury testimony (how else would the grand jury
know of it?), in which case absolute immunity would foreclose a claim based on that evidence;
or (2) if the evidence were not material to the indictment, then the plaintiff would be unable to
 No. 16-5949                                 King v. Harwood, et al.                                       Page 27


show that probable cause did not exist apart from the evidence, and thus would be unable to
prevail on the merits of a malicious-prosecution claim.5

         But an officer’s actions of wrongly setting a prosecution in motion or falsifying or
fabricating evidence may be material to the grand-jury indictment even though they do not
constitute “testimony” or related preparation for testimony, and nothing in the caselaw indicates
that such actions somehow mutate into grand-jury testimony simply because they are material to
the return of an indictment. See, e.g., Sykes, 625 F.3d at 315 (“[H]olding Sgt. Anderson liable
for all reasonably foreseeable consequences of his initial misdeeds finds support in the Supreme
Court’s decision in Malley v. Briggs, 475 U.S. 335. In Malley, the Supreme Court made clear
that normal causation principles apply to 42 U.S.C. § 1983 actions by stating that if an ‘officer
caused [a] plaintiff[] to be unconstitutionally arrested by presenting a judge with a complaint and
a supporting affidavit [that] failed to establish probable cause,’ id. at 337, it is ‘clear’ that the
argument that ‘the officer should not be liable because the judge’s decision to issue the warrant
breaks the causal chain between the application for the warrant and the improvident arrest’
would be ‘inconsistent with [its] interpretation of § 1983,’ id. at 344 n.7.”). Thus, evidence of an
officer’s actions prior to and independent of his grand-jury testimony may call into question the
presumption of probable cause created by an indictment even if a malicious-prosecution plaintiff
may not bring in evidence of the grand-jury testimony itself to do so.

         Fifth, other courts have likewise rejected the proposition that Rehberg completely
forecloses malicious-prosecution claims against law-enforcement officers who set a prosecution
in motion or who falsify or fabricate evidence. See, e.g., Sanchez v. Hartley, 810 F.3d 750, 755
(10th Cir. 2016) (“Rehberg does not bear on our issue. There the Supreme Court held only that
‘a grand jury witness,’ including a law-enforcement officer, ‘has absolute immunity from any
§ 1983 claim based on the witness’ testimony.’                     Mr. Sanchez’s allegations relate to the
defendants’ conduct before Mr. Sanchez was charged, not testimony before a grand jury.”
(citation omitted) (emphasis added)); Lisker v. City of Los Angeles, 780 F.3d 1237, 1242 (9th
         5
          Of course, we have held that “even if independent evidence establishes probable cause against a suspect, it
would still be unlawful for law-enforcement officers to fabricate evidence in order to strengthen the case against that
suspect.” Webb, 789 F.3d at 670 (citing Stemler v. City of Florence, 126 F.3d 856, 872 (6th Cir. 1997) (“A claim of
fabrication of evidence does not require a conclusion that the state did not have probable cause to prosecute the
claimant.”)).
 No. 16-5949                          King v. Harwood, et al.                             Page 28


Cir. 2015) (“Immunity for pre-testimony conduct, however, ‘is not limitless.’ In addressing
claims of witness immunity, we have distinguished conspiracies to testify falsely from ‘non-
testimonial’ acts, such as ‘tampering with documentary or physical evidence or preventing
witnesses from coming forward.’” (citation omitted)); Sankar v. City of New York, 867 F. Supp.
2d 297 (E.D.N.Y. 2012) (on motion for summary judgment); Sankar v. City of New York,
No. 07 CV 4726(RJD)(SMG), 2012 WL 2923236 (E.D.N.Y. July 18, 2012) (on motion for
reconsideration).

       In Sankar, for example, a landlord alleged that one of her tenants filed false police reports
accusing the landlord of assaulting her. The landlord had been charged with assault, harassment,
and other offenses, but all the charges were ultimately dismissed. In her subsequent § 1983 suit,
the landlord alleged that one officer in particular, Officer Ostrowski, knew that the tenant had a
motive to lie and relied solely on the tenant’s uncorroborated report in both effectuating the
landlord’s arrest and seeking her prosecution. Sankar, 867 F. Supp. 2d at 301. The district court
denied summary judgment as to the landlord’s malicious-proseuction claims against Ostrowski,
id. at 315, and denied Ostrowski’s motion for reconsideration that relied on Rehberg, Sankar,
2012 WL 2923236, at *3, holding that “Ostrowski’s testifying at the grand jury was but one
additional step this officer took in his effort to push the case against plaintiff forward.
If anything, Rehberg reinforces the distinction between one who simply testifies at a grand jury
and ‘does not make the decision to press criminal charges,’ Rehberg, 132 S. Ct. at 1508, and one,
like Ostrowski, who ‘set[s] the wheels of government in motion by instigating a legal action.’”
The court held that the landlord had shown there to be genuine issues of material fact as to
whether probable cause existed that were sufficient to overcome a motion for summary
judgment, and that Ostrowski’s “filing of a sworn complaint” and “involvement in laying the
groundwork for an indictment” was not immune from suit simply because Ostrowski also
testified before the grand jury. Sankar, 2012 WL 2923236, at *3.

 D. King Has Raised Genuine Issues of Material Fact as to the Existence of Probable Cause

       Applying our rule, we therefore hold that King has raised genuine issues of material fact
as to (1) whether Harwood set King’s prosecution in motion by applying for search warrants
despite the lack of probable cause to search, by seeking King’s indictment despite the lack of
 No. 16-5949                          King v. Harwood, et al.                             Page 29


probable cause on which to prosecute King for murder, or by making knowing or reckless false
statements in Harwood’s investigative report; (2) whether any false statements made by
Harwood, together with his material omissions of facts—if true—such as King’s having one leg,
the fact that the bullet wounds in Breeden’s skull were non-exiting, or Harwood’s knowledge
that the bullets in King’s home did not match the bullets that killed Breeden, were material to
King’s prosecution; and (3) whether any such false statements, evidence, and omissions were
independent of Harwood’s grand-jury testimony, so as to constitute “laying the groundwork for
an indictment,” Sankar, 2012 WL 2923236, at *3, rather than the sort of “preparatory activity” in
advance of a grand-jury hearing that would provide absolute immunity under Rehberg, 566 U.S.
at 370. Thus, King has raised genuine issues of material fact sufficient to overcome, at least at
summary judgment, the presumption that King’s indictment is proof of probable cause.
Accordingly, we hold that Rehberg does not bar King’s claims on the basis of absolute
immunity, nor does Rehberg preclude the possibility that King may prevail on the merits of her
malicious-prosecution claim.

                                         CONCLUSION

       In sum, the district court erred in holding that King’s claims were time-barred, and the
district court erred in holding that all Defendants were entitled to summary judgment. Although
Harwood testified before the grand jury, King has raised genuine issues of material fact unrelated
to his grand-jury testimony that are sufficient to overcome a motion for summary judgment
based on either qualified immunity as a law-enforcement officer or absolute immunity as a
grand-jury witness. Accordingly, the district court erred in granting summary judgment for
Harwood based on his immunity from suit. We therefore REVERSE as to King’s claim for
malicious prosecution against Harwood.

       The district court stated in its opinion that “all of Plaintiff’s other claims are dependent
upon her action for malicious prosecution” and dismissed them along with her malicious-
prosecution claims. Accordingly, we also REVERSE as to any of King’s state-law claims
against Harwood that the district court dismissed on the grounds that either their timeliness or the
district court’s supplemental jurisdiction over them was dependent upon King’s federal
malicious-prosecution claim.
 No. 16-5949                        King v. Harwood, et al.                          Page 30


       We AFFIRM as to King’s remaining claims against Harwood, as to all of King’s claims
against the other Defendants, and as to King’s motion for pre-summary-judgment discovery.